Citation Nr: 1542864	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of right brain hemorrhage, status post craniotomy, for the period from March 1, 2005.

2.  Entitlement to an initial rating in excess of 10 percent for a seizure disorder for the period on appeal before June 23, 2011; in excess of 20 percent for the period on appeal from June 23, 2011 to February 24, 2013; and in excess of 40 percent for the period on appeal from February 25, 2013.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for radiculopathy of the upper extremities.

7.  Entitlement to service connection for lumbago.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to an increased rating for migraines.

10.  The propriety of a reduction of the disability rating for the Veteran's service-connected scar associated with residuals of right brain hemorrhage, status post craniotomy, from 50 percent disabling to 30 percent disabling, effective January 16, 2015.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, April 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of the Veteran's entitlement to service connection for chronic pain was raised in a September 2015 notice of disagreement and the issue of his entitlement to an increased rating for cervical strain was raised in January 2015, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, in July 2011, the Veteran filed a claim of entitlement to an earlier effective date for the grant of service connection for residuals of right brain hemorrhage, but this claim has not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary to provide the Veteran with a statement of the case (SOC), supplemental statement of the case (SSOC), and a hearing.

First, the Board notes that the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the agency of original jurisdiction to issue an SOC.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  See 38 U.S.C.A. § 7105(a) (West 2014).  Here, in June 2014, the Veteran filed a timely notice of disagreement with the RO's April 2014 denial of service connection for sleep apnea.  In addition, in September 2015, the Veteran filed a timely notice of disagreement with the RO's September 2015 rating decision in which the RO denied service connection for depression, GERD, radiculopathy of the upper extremities, lumbago, and tinnitus; continued the rating for migraines; reduced the rating for a scar associated with residuals of right brain hemorrhage, status post craniotomy; and addressed other conditions.  To date, the RO has not issued an SOC with respect to these claims.  Thus, these issues are remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.

Additionally, the Board acknowledges that the Veteran has a due process right to a personal hearing before the Board in support his claims.  38 C.F.R. § 20.700 (2015).  In his September 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO with regard to his claims for increased ratings for residuals of right brain hemorrhage and a seizure disorder.  In August 2014, the Veteran informed VA that he did not wish to appear for a hearing with regard to his 2012 notice of disagreement (NOD), which pertains to an August 2012 rating decision that denied service connection for posttraumatic stress disorder and service connection for the purpose of establishing eligibility to treatment.  See Report of General Information (VA Form 27-0820), dated August 2014.  In light of the foregoing, the Board finds that the Veteran still desires to present testimony regarding his claims for increased ratings for residuals of right brain hemorrhage and a seizure disorder at a hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC, to include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal, with regard to the following issues: service connection for depression, GERD, radiculopathy of the upper extremities, lumbago, tinnitus, and sleep apnea; an increased rating for migraines; the propriety of a reduction of the disability rating for a scar associated with residuals of right brain hemorrhage, status post craniotomy.  

2.  Schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request and as the docket permits.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

